DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/440,351. Claims 1-15 are currently pending.

Claim Objections
	Claim 9 is objected to because of the following informalities:  line 5 recites the limitation, “wherein each safety actuator is configured for braking,” when claim 9 is directed to either one bidirectionally acting safety mechanism or two unidirectionally acting safety mechanisms. For examination purposes it is interpreted that the limitation should read, “wherein each safety mechanism is configured for braking.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the car position sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kattainen et al. (WO 2006082275 A2, Applicant’s cited prior art).
	Regarding claim 1, Kattainen et al. disclose:
An elevator system comprising: 
	a hoistway (“elevator shaft” page 7, line 3) extending between a plurality of landings (“floor to floor” page 1, line 19); 
	an elevator car (“elevator car” page 1, line 10) configured for moving in two opposite directions (vertically up and down) along the hoistway (elevator shaft, not shown); and 
	an elevator safety system comprising: 
	a bidirectional safety gear (“two-way safety gear” page 7, lines 19-20) configured for stopping, upon activation, any movement of the elevator car (elevator car, not shown) traveling in any of the two opposite directions; and 
	a safety controller (“elevator control system” page 1, lines 18) configured for activating the bidirectional safety gear when a predefined safety condition is met (“fault situations” page 1, lines 16); wherein the safety controller (elevator control system) is switchable between a plurality of different safety modes (including “maintenance operation mode” page 9, lines 27-28 and “precautionary mode” page 10, lines 32-33), each safety mode setting at least one predefined safety condition.  
	Regarding claim 2, Kattainen et al. further disclose:
further comprising a car position sensor configured for detecting the absolute position (“the safety device calculates this velocity and position on the basis of two acceleration sensors mounted on the elevator car.” Page 10, lines 35-37) of the elevator car (not shown) within the hoistway, 
	wherein the plurality of safety modes comprise at least one safety mode setting at least one predefined upper positional limit (“1.2 meters before the end of the shaft” page 7, lines 20-21, in reference to the distance from the top of the shaft) and/or at least one predefined lower positional limit (“1.2 meters from the end” page 7, line 25, in reference to the distance from the pit of the shaft); and 	wherein the safety controller (elevator control system) is configured for activating the bidirectional safety gear (two-way safety gear, not shown) when the absolute position of the elevator car exceeds the predefined upper positional limit and/or when the absolute position of the elevator car falls below the predefined lower positional limit (see page 7, “If the electromechanical brake can not stop the elevator, then the safety device can activate the two-way safety gear e.g. 1.2 meters before the end of the shaft,” lines 18-21).  
	Regarding claim 3, Kattainen et al. further disclose:
wherein the plurality of safety modes comprise at least one below the car inspection mode setting only a lower positional limit (“1.2 meters from the end” page 7, line 25, in reference to the distance from the pit of the shaft), and/or wherein the plurality of safety modes comprise at least one top of car inspection mode setting only an upper positional limit (“1.2 meters before the end of the shaft” page 7, lines 20-21, in reference to the distance from the top of the shaft, the elevator control system can be set to activate the safety system at the upper limit, the lower limit, or both upper and lower limits).  
	Regarding claim 4, Kattainen et al. further disclose:
wherein the plurality of safety modes comprise at least one safety mode setting an upper positional limit (“1.2 meters before the end of the shaft” page 7, lines 20-21, in reference to the distance from the top of the shaft) and a lower positional limit (“1.2 meters from the end” page 7, line 25, in reference to the distance from the pit of the shaft).  
	Regarding claim 5, Kattainen et al. further disclose:
wherein the safety controller (elevator control system) is configured for determining the moving speed of the elevator car (elevator car, not shown) and activating the bidirectional safety gear (two-way safety gear) when the moving speed of the elevator car exceeds a predetermined moving speed limit (“second limit curve” page 6, line 31), and wherein the predetermined moving speed limit is set as a function of the currently selected safety mode and/or as a function of the current position of the elevator car within the hoistway (“The limit curve defines the limits of allowed elevator motion, which are determined on the basis of the nominal speed of the elevator and the location of the car.” Page 6, lines 4-7).  
	Regarding claim 6, Kattainen et al. further disclose:
wherein the safety controller (elevator control system) is configured for determining the moving speed of the elevator car from absolute positions of the elevator car detected by the car position sensor (“the safety device calculates this velocity and position on the basis of two acceleration sensors mounted on the elevator car.” Page 10, lines 35-37).  
	Regarding claim 7, Kattainen et al. further disclose:
further comprising a speed sensor (“the safety device calculates this velocity and position on the basis of two acceleration sensors mounted on the elevator car.” Page 10, lines 35-37, the acceleration sensors are utilized to detect both speed and position of the elevator car) configured for detecting the moving speed of the elevator car.  
	Regarding claim 8, Kattainen et al. further disclose:
wherein the safety modes include at least one maintenance mode (“maintenance operation mode” page 9, lines 27-28) in which the moving speed of the elevator car is reduced compared to normal operation (“the speed of the elevator car is limited to a maintenance operation velocity,” page 10, lines 33-35).  
	Regarding claim 13, Kattainen et al. further disclose:
wherein the safety modes include at least one safety mode in which the bidirectional safety gear (two-way safety gear) is activated while the elevator car is still moving (during normal operation the elevator control system is in a safety mode that activates the two-way safety gear under defined circumstances, “If the overspeed condition continues and the elevator motion exceeds a second limit curve, then the safety device of the elevator safety system will use a safety gear connected to an overspeed governor rope and engaging the elevator guide rails to stop the elevator car.” Page 6, lines 29-34).  
	Regarding claim 14, Kattainen et al. further disclose:
wherein the safety modes include at least one safety mode in which the elevator car (elevator car, not shown) is moved to a predetermined position with respect to a landing (“floor to floor” page 9, line 31); in particular with respect to a sill or a lintel of a landing door (“Each processor 302 and 303 independently receives data about the absolute position of the elevator car as well as door zone data indicating the exact location of the door zone of each floor.” Page 6, line 35 through page 7, line 2).  
	Regarding claim 15, Kattainen et al. further disclose:
wherein the method includes switching the safety controller (elevator control system) to one of the plurality of different safety modes (the elevator control system can be switched between maintenance mode and normal operation).

	Claims 1, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bitzi et al. (US 20170291794 A1).
	Regarding claim 1, Bitzi et al. disclose:
An elevator system (elevator system 1, figure 1) comprising: 
	a hoistway (elevator shaft 3, figure 1) extending between a plurality of landings (floors E1, E2, En, figure 1); 
	an elevator car (elevator car 2, figure 1) configured for moving in two opposite directions (vertically up and down) along the hoistway (3); and 
	an elevator safety system comprising: 
	a bidirectional safety gear (elevator brake 20, figure 1) configured for stopping, upon activation, any movement of the elevator car (2) traveling in any of the two opposite directions; and 
	a safety controller (elevator control 10, figure 1) configured for activating the bidirectional safety gear (20) when a predefined safety condition is met; wherein the safety controller (10) is switchable between a plurality of different safety modes, each safety mode setting at least one predefined safety condition (see paragraph [0049], “Elevator brake 20 is controlled on the one hand by elevator control 10 during normal operation. It triggers the elevator brake in order to hold elevator car 2 when elevator car 2 is at floor E1 to En, for example, or it initiates emergency braking, if for example a door is opened unexpectedly or if another malfunction is ascertained.” Lines 8-13).  
	Regarding claim 9, Bitzi et al. further disclose:
wherein the bidirectional safety gear (20) includes at least one bidirectionally acting safety mechanism (brake linings 21, 22, figure 3), which is configured for braking the movement of the elevator car (2) in opposite directions, or a combination of at least two unidirectionally acting safety mechanisms, wherein each safety actuator is configured for braking the movement of the elevator car in one direction, respectively.  
	Regarding claim 10, Bitzi et al. further disclose:
wherein the bidirectional safety gear (20) includes at least one bidirectional safety actuator (second actuation device 24, figure 3) configured for actuating at least two engagement members (brake linings 21, 22, figure 3) which are configured for braking the movement of the elevator car (2) in either of the two opposite directions.  
	Regarding claim 12, Bitzi et al. further disclose:
wherein the safety modes include at least one safety mode in which the bidirectional safety gear (20) is activated only after the movement of the elevator car (2) has been stopped (see paragraph [0003], “As a rule, the elevator brake is used as a holding brake, which holds fast the elevator car during a standstill phase.” Lines 1-3.).  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bitzi et al. (US 20170291794 A1) in view of Korhonen (US 5096020 A).
	Regarding claim 11, Bitzi et al. teach:
The elevator system according to claim 1.
	Bitzi et al. do not teach:
wherein the bidirectional safety gear includes a combination of at least two unidirectional safety actuators, wherein each safety actuator is configured for actuating at least one engagement member (configured for braking the movement of the elevator car when traveling in one direction, respectively.  
	However, Korhonen teaches:
An elevator system,
wherein the bidirectional safety gear includes a combination of at least two unidirectional safety actuators (actuating rods 3a and 6a, figure 1), wherein each safety actuator is configured for actuating at least one engagement member (wedges 3 and 6, respectively, figure 1) configured for braking the movement of the elevator car when traveling in one direction, respectively (see col. 2, line 51, “Thus, the wedges act in opposite directions.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bidirectional safety gear with two unidirectional actuators as taught by Korhonen with the elevator system of Bitzi et al. to set different braking forces for the safety in the upward and downward directions. The braking force required to stop the elevator car when the elevator car is travelling in the upward direction is often less than the braking force required to stop the car during downward travel due to gravitational forces applied by the load of the car and passengers. The separate actuating rods taught by Korhonen allow for the safety gear to be set to generate different amounts of braking force depending on the direction of travel.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR-101265672-B1 and WO-2019197703-A1 are cited to show examples of bidirectional safety gears for elevator systems. EP-2022742-A1, WO-2014067814-A1, WO-2016062686-A1, WO-2016091780-A1, WO-2017001531-A1 are cited to show similar control systems for braking elevator systems. US-20100155184-A1 is cited to show an elevator system with safety measures for a shallow pit and/or low overhead in the shaft.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654